UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8295


BERNARD RAY RICHARDSON,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director of Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00336-jct-mfu)


Submitted:    April 23, 2009                 Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se. Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Ray Richardson seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition, and denying his motion to reconsider.                       The orders are

not    appealable      unless     a    circuit    justice      or    judge    issues    a

certificate      of    appealability.            See     28    U.S.C.      § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)          (2006).      A    prisoner     satisfies        this

standard   by    demonstrating          that    reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently         reviewed     the     record   and

conclude that Richardson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court      and    argument      would    not   aid    the    decisional

process.

                                                                              DISMISSED



                                            2